COURT OF APPEALS













COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
TOWN OF PECOS CITY,                                   )
                                                                              )               No.  08-06-00198-CV
Appellant,                          )
                                                                              )                     Appeal from the
v.                                                                           )
                                                                              )                
143rd District Court
JOSE MUNOZ,                                                    )
                                                                              )            
of Reeves County, Texas
Appellee.                           )
                                                                              )            
(TC# 05-09-18338-CVR)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Pending before the
Court is Appellant=s motion
to dismiss this appeal, which was filed on August 28, 2006.  In the motion, Appellant represents to this
Court that on August 18, 2006, the parties voluntarily agreed to settle the
issue in dispute below, disposing of all issues forming the basis of this
appeal.  Appellant has complied with the
requirements of Tex.R.App.P. 42.1(a)(1).  We have considered this cause on this motion
and conclude that the motion should be granted. 
See Tex.R.App.P. 42.1(a)(1).  We therefore dismiss the appeal.
 
 
 
September
21, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before McClure, J., Chew, J., and Barajas,
C.J. (Ret.)
Barajas, C.J., (Ret.)(Sitting by
Assignment)